Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00788-CR

                         BILLY JOE DAVIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                             Austin County, Texas
                      Trial Court Cause No. 19CR-35320


                          MEMORANDUM OPINION

      Appellant Billy Joe Davis has signed and filed a written motion to dismiss his
appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant

Do Not Publish – Tex. R. App. P. 47.2(b)